Citation Nr: 0314762	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-21 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service from February 1971 to May 
1992.

The current appeal arose from a July 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO increased the evaluation for 
degenerative joint disease of the lumbar spine from 10 to 20 
percent effective from March 2, 2000; and granted service 
connection for dysthymic disorder with assignment of a 10 
percent evaluation also effective from March 2, 2000.  The RO 
also assigned separate 10 percent evaluations for 
degenerative joint disease of the right and left knee, 
effective from March 2, 2000.  The veteran appealed.

The appellant provided oral testimony before the undersigned 
Veterans Law Judge of the Board of Veterans' Appeals (Board) 
at the RO in August 2001, a transcript of which is associated 
with the claims folder.  At the hearing, the appellant 
withdrew his appeal with respect to the issues of entitlement 
to evaluations in excess of 10 percent for his right and left 
knee disabilities.  38 C.F.R. § 20.204 (2002).

In a November 1, 2001 decision the Board granted an increased 
evaluation of 40 percent for degenerative joint disease of 
the lumbar spine.  The Board denied entitlement to an initial 
evaluation in excess of 10 percent for dysthymic disorder.

Thereafter, the appellant appealed to the United States Court 
of Appeals for Veterans Claims (CAVC).  In October 2002, the 
appellant's representative and VA General Counsel filed a 
joint motion to vacate the Board's November 2001 decision.  

By a November 2002 Order, the CAVC vacated the Board's 
November 1, 2001 decision insofar as it denied entitlement to 
a disability evaluation greater than 40 percent for 
degenerative joint disease of the lumbar spine and an initial 
disability evaluation greater than 10 percent for dysthymic 
disorder.  The case was remanded to the Board for further 
action consistent with the directives of the November 2002 
Order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that following the Board's November 2001 
decision the appellant's representative submitted additional 
private medical records in May 2003 directly to the Board in 
support of the appellant's claims without waiver of initial 
review by the RO.  

Pursuant to 38 C.F.R. § 20.1304, any pertinent evidence 
submitted by the appellant, which is accepted by the Board, 
must be referred to the RO for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived, in writing, by the appellant or 
representative.  38 C.F.R. § 20.1304(c).  The appellant did 
not specifically waive RO consideration of this additional 
evidence.  Since consideration of this evidence by the RO was 
not waived, the RO must be given the opportunity to review 
this evidence before the Board can enter a decision. 38 
C.F.R. § 20.1304(c).

Also, the Board notes that the joint motion refers to 
outstanding treatment records for dysthymic disorder dated in 
October 1999 and January 2000.  All pertinent outstanding 
treatment records must be obtained prior to further appellate 
consideration.  See Dunn v. West, 11 Vet. App. 462, 466- 67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board notes that the veteran's service-connected 
degenerative joint disease is evaluated under Diagnostic Code 
5293 for intervertebral disc syndrome.  During the pendency 
of the appeal, the rating criteria under Diagnostic Code 5293 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  

Since this change in law occurred while this appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, prior to 
the effective date of September 23, 2002, the old law must be 
applied.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

In light of the joint motion and the new rating criteria for 
evaluating intervertebral disc syndrome the appellant should 
be afforded special VA neurological and orthopedic 
examinations to determine the current extent and degree of 
severity of service-connected degenerative joint disease of 
the lumbar spine.  

The CAVC has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991). 



The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist 
includes an examination that adequately evaluates the 
functional impairment due to pain caused by the service-
connected condition.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).

Also, the veteran should be afforded a VA special psychiatric 
evaluation in order to determine the current extent and 
degree of severity of his dysthymic disorder.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, to include 
contacting him, through his 
representative, and requesting that he 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated him for service-
connected degenerative joint disease of 
the lumbar spine and dysthymic disorder 
since approximately October 1999 to the 
present, to include outstanding treatment 
reports in October 1999 and January 2000 
as noted by him in the record.  The RO 
should provide him with release forms and 
ask that a copy be signed and returned 
for each health care provider identified.  

When the appellant responds, the RO 
should obtain records from each health 
care provider he identifies.  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, the RO should inform the appellant 
of the records unobtainable, including 
what efforts were made to obtain them.

4.  The RO should arrange for a VA 
special psychiatric examination of the 
appellant by a psychiatrist, including on 
a fee basis if necessary, for the purpose 
of ascertaining the current nature and 
extent of severity of his dysthymic 
disorder.  

The claims files, a separate copy of this 
Remand and a copy of the criteria under 
Diagnostic Code 9433 (2002) must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
medical specialist must be requested to 
annotate the examination report that the 
claims files were in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
appellant's associated symptomatology in 
order to determine the impairment caused 
by dysthymic disorder.  If there are 
other psychiatric disorders found, in 
addition to dysthymic disorder, the 
examiner should specify which symptoms 
are associated with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
dysthymic disorder is or are found on 
examination, the examiner should offer an 
opinion as to whether such disorder is 
causally or etiologically related to 
dysthymic disorder, and, if not so 
related, whether the appellant's 
dysthymic disorder has any effect on the 
severity of any other psychiatric 
disorder.



Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the appellant's dysthymic disorder.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from dysthymic disorder.  The examiner 
include a definition of the numerical GAF 
code assigned, as it relates to the 
appellant's occupational and social 
impairment due to service-connected 
dysthymic disorder.

The examination findings must be 
correlated to the pertinent rating 
criteria with the examiner recording 
pertinent medical complaints, symptoms, 
and clinical findings, that pertain to 
the presence or absence of dysthymic 
disorder and the extent, of each of the 
factors provided in the rating criteria 
for evaluating dysthymic disorder. 

The examiner must express an opinion as 
to the impact of dysthymic disorder on 
the veteran's ability to obtain and/or 
retain substantially gainful employment.

Any opinions expressed by the examiner as 
to the severity of dysthymic disorder 
must be accompanied by a complete 
rationale.

5.  Following the above, the RO should 
schedule the appellant for VA special 
orthopedic and neurological examinations 
by an orthopedic surgeon and neurologist 
or other appropriate medical 
specialist(s), including on a fee basis, 
if necessary, for the purpose of 
determining the nature and extent of 
severity of his service-connected 
degenerative joint disease of the lumbar 
spine.  The claims files, a separate copy 
of this Remand and copies of the old and 
new rating criteria under Diagnostic Code 
5293 for evaluation of intervertebral 
disc syndrome, effective prior to and 
after September 23, 2003 and the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59 (2002) 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examinations.  The medical specialists 
must be requested to annotate the 
examination reports that the claims files 
were in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.

The examiners must report the range of 
motion of the lumbar spine in degrees of 
arc with an explanation as to what is the 
normal range of motion of the lumbar 
spine.  The examiners must comment on the 
presence or absence of incapacitating 
episodes of intervertebral disc syndrome 
involving the lumbar spine in accordance 
with the new rating criteria for 
evaluation of intervertebral disc 
syndrome.  Specifically, the orthopedic 
examiner must identify and correlate all 
orthopedic manifestations related to 
service-connected degenerative joint 
disease of the lumbar spine to the old 
and new rating criteria for evaluating 
intervertebral disc syndrome.  
The neurologist must identify and 
correlate all neurological manifestations 
related to service-connected degenerative 
joint disease of the lumbar spine to the 
old and new criteria for evaluating 
intervertebral disc syndrome.  All 
orthopedic and neurological findings 
should be reported in detail.  The 
examiners must comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the appellant, 
results in functional loss.  The 
examiners must carefully elicit all of 
the appellant's subjective complaints 
concerning his lumbar spine and offer an 
opinion as to whether there is adequate 
pathology present to support the 
appellant's subjective complaints.  It is 
requested that the examiners also provide 
explicit responses to the following 
questions:

Does the service-connected lumbar spine 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners must comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

The examiners must comment on whether 
pain is visibly manifested on movement of 
the lumbar spine and, if so, to what 
extent; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the lumbar spine; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected lumbar spine; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
service-connected lumbar spine 
disability.  

The examiners must comment on whether 
there are other objective indications of 
the extent of the appellant's pain, such 
as the medication he is taking or the 
type of any treatment he is receiving.  

Any additional examination(s) thought 
necessary by the examiners to be able to 
provide such opinion is at their option.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested examination 
reports and any expressed opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above the RO should 
readjudicate the appellant's claims of 
entitlement to an initial increased 
evaluation for dysthymic disorder and an 
increased evaluation for degenerative 
joint disease of the lumbar spine.  The 
RO should document consideration of the 
applicability of the provisions of 
38 C.F.R. § 3.321(b)(1) (2002).  

If the benefit requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the appellant is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for increased evaluations.  
38 C.F.R. § 3.655 (2002).  
Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991). 


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


